Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 20th
day of June, 2018, by and between FC Global Realty Incorporated, a corporation
organized under the laws of the State of Nevada (the “Company”), and Michael R.
Stewart (the “Executive”)

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, in each case on the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.             Term of Employment. Subject to the provisions of Section 5 of
this Agreement, the Executive shall be employed by the Company for a period
commencing on the date hereof (the “Effective Date”) and ending on the one (1)
year anniversary of the Effective Date (the “Term”). The Term shall be renewed
automatically for additional one (1) year period(s) unless terminated by either
the Company or the Executive in writing by notice to the Executive or the
Company delivered no fewer than ninety (90) days prior to expiration of the
then-applicable Term.

 

2.             Position.

 

(a)         Duties. The principal duty of the Executive shall be to serve in the
position of Chief Executive Officer and Chief Financial Officer of the Company.
In such capacity, the Executive shall be responsible for the operation and
management of the business of the Company, subject to the direction and control
of the Board of Directors of the Company (the “Board”). All references to the
“Board” in this Agreement shall include any committee of the Board (including
the Compensation Committee of the Board) that has been or is in the future
delegated the power of the Board to oversee and manage the compensation of the
Company’s officers and employees.

 

(b)         Devotion of Time to Company’s Business. The Executive shall use his
best efforts, skills and abilities to promote and protect the interests of the
Company and devote sufficient working time and energies to the business and
affairs of the Company. Notwithstanding anything to the contrary contained
herein, the Executive (i) may serve on the board(s) of additional companies or
organizations or perform consulting services for other companies and receive
compensation for such services rendered provided all such activities are
disclosed to the Board, and (ii) may engage in charitable, civic, fraternal,
academic, professional, trade association or other activities on behalf of
private companies and receive compensation for such services rendered, provided
that in each such case the activities engaged in by the Executive do not
materially interfere with his obligations to the Company, and do not compete
with the Company.

 

(c)         Directors and Officers Liability Insurance. During the Term and
thereafter, the Company, or any successor to the Company resulting from a change
in control, shall maintain a directors and officers liability insurance policy
(or policies) in a minimum amount of $5,000,000 which shall provide
comprehensive coverage to the Executive.

 

 

 

 

(d)         Best Efforts. The Executive shall use his best efforts to carry out
and successfully complete the assignments, tasks and job activities required,
from time to time, to be performed to carry out the Executive’s duties and
responsibilities during the Term. The Executive’s duties and assignments shall
be undertaken at such location(s) as may be mutually agreed from time to time by
the Executive and the Company.

 

(e)         Company Rules, Policies and Regulations. The Executive shall, at all
times, conduct himself in a professional manner and adhere to the standards,
ethical obligations, rules, policies, regulations and procedures of the Company
which are presently in force or which may be established from time to time by
the Company. the Executive shall take no intentional action that violates any
law, rule or regulation whatsoever while acting in his capacity as employee.

 

(f)          Indemnification. The Company shall fully indemnify and hold the
Executive harmless, to the fullest extent permitted by the law, from any and all
costs, charges, liability, damages and expenses (including advancement of
reasonable attorneys’ fees) incurred or sustained in connection with any action,
suit or proceeding to which the Executive may be made a party by reason of the
Executive’s being or having been a Director, Officer or employee of the Company
or any of its affiliates or employee benefit plans, such indemnification to be
consistent with the Company's terms and coverages under its insurance coverages
and subject to prior written notice of and written consent by its insurance
providers, which consent shall not be unreasonably withheld. Notwithstanding
anything herein to the contrary, in the event that such costs, charges,
liability, damages and/or expenses exceed that which is reimbursed by the
Company’s insurance providers, the Company shall indemnify the Executive to the
maximum extent permitted by law. The provisions of this Section shall survive
the termination and expiration of this Agreement for any reason, including any
acts and omissions to act occurring after the termination or expiration of this
Agreement.

 

(g)        Director Position. Nothing contained in this Agreement shall impact
the Employee’s right to remain a director of the Company.

 

3.             Compensation and Benefits.

 

(a)          Compensation and Benefits. The Executive shall be paid a base
salary in consideration for his services at the rate of Four Hundred Thousand
Dollars ($400,000.00) per annum (the “Base Salary”), payable in accordance with
the Company’s normal payroll practices. Further increases in Base Salary during
the Term shall be determined from time to time in the sole discretion of the
Board based upon such criteria as they deem relevant, or based on no particular
criteria whatsoever.

 

(b)         Common Shares. The Executive shall be entitled to Four Hundred
Thousand (400,000) shares of common stock which shall be issued to him and in
which he shall vest over a three (3) year period. One-third (1/3) of the shares
shall be issued to the Executive and the Executive shall vest in such shares on
each of the first anniversary and the two (2) ensuing anniversaries of the date
of execution of this Agreement. The foregoing notwithstanding, the Executive
shall fully vest in all of the shares if the Executive’s employment with the
Company shall terminate upon the occurrence of a Change in Control. The
Executive’s rights to non-vested shares of stock of the Company shall
immediately be forfeited upon the termination of his employment with the Company
unless such termination is made by the Company without Cause or by the Executive
for Good Reason.

 

2

 

 

(c)          Withholding. All salaries, bonuses and other benefits payable to
the Executive shall be subject to payroll, withholding and other taxes or
deductions as may be required by law.

 

(d)          Purchases by the Executive of Company common stock. The Executive
may elect to purchase the common stock of the Company in the open trading
market; however, the Executive acknowledges and agrees that any such purchases
are and shall be subject to the Company’s trading policy, as now established and
as may be hereafter revised, and to compliance with applicable Federal and state
laws concerning such purchases.

 

4.             Employee Benefits; Business Expenses.

 

(a)          Employee Benefits. During the Term, the Executive and his
dependents shall be entitled to participate in the Company’s healthcare plans,
welfare benefit plans, life insurance plans or policies, fringe benefit plans
and any qualified or non-qualified retirement plans as in effect from time to
time (collectively, the “Employee Benefits”), on the same basis as those
benefits are made available to the other senior executives of the Company, in
accordance with the Company policy as in effect from time to time and in
accordance with the terms of the applicable plan documents (if any). In lieu of
participating in the Company’s group health insurance plan, the Company, at the
Executive’s request, shall reimburse the Executive for the costs incurred by the
Executive in retaining a separate health insurance plan, not to exceed the cost
the Company would otherwise be paying if the Executive participated in the
Company’s health plan.

 

(b)          Perquisites. During the Term, the Executive shall be entitled to
receive such perquisites as are or have previously been made available to other
senior executives of the Company in accordance with Company policies as in
effect from time to time.

 

(c)          Expenses. The Executive shall be entitled to reimbursement for
reasonable and necessary business expenses incurred by him in the performance of
his duties and responsibilities hereunder, such expenses to be documented and
reimbursed in accordance with the Company’s reimbursement and expenses policies
as in effect from time to time.

 

(d)         Vacation. The Executive shall be entitled to four (4) weeks paid
vacation per annum.

 

5.             Termination.

 

(a)          Definitions. For purposes of this Agreement:

 

(i)           “Cause” shall mean (A) the Executive’s gross negligence and/or
willful misconduct (as such terms are generally understood and applied to the
performance of an executive) in the performance of his material duties with
respect to the Company as determined, in each case, by a court of competent
jurisdiction not subject to further appeal or a final arbitration award, as
provided hereunder, (B) the conviction by the Executive of a crime constituting
a felony or (C) the Executive’s commission of any material act of malfeasance,
disloyalty, dishonesty or breach of fiduciary duty against the Company, for
which the Executive shall have a ten (10) day cure period following notice
thereof from the Company (except for a conviction pursuant to subsection (B),
for which there shall be no cure period).

 

3

 

 

(ii)          “Change of Control” means the occurrence of a change in control as
provided in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(iii)         “Date of Termination” shall mean the date ninety (90) days after
the Notice of Termination is given to the respective party; provided, however,
that with respect to a termination for Cause by the Company, the Date of
Termination shall not occur prior to the expiration of any applicable cure
period.

 

(iv)        “Disability” shall mean the Executive has become physically or
mentally incapacitated and is therefore unable for a period of four (4)
consecutive months to perform any of the material elements of his duties
hereunder. Any question as to whether the Executive has a Disability as to which
he (or his legal representative) and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Executive (or his legal representative) and the Company. If the Executive
(or his legal representative) and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of whether the Executive has a Disability, as made in writing
to the Company and the Executive by such physician(s), shall be final and
conclusive for all purposes of this Agreement.

 

(v)         “Good Reason” shall mean (A) a breach by the Company of any of its
material obligations or covenants or change to any of the material terms set
forth in this Agreement for which the Company shall have a ten (10) day cure
period following notice thereof from the Executive to the Company, (B) a
material reduction of the duties, responsibilities or title of the Executive,
(C) the assignment to the Executive of any duties or responsibilities that are
inconsistent, in any significant respect, with his position, for which the
Company shall have a ten (10) day cure period following notice thereof from the
Executive to the Company, (D) an abandonment of, or fundamental change in, the
primary business or primary products of the Company, (E) a Change of Control.

 

(vi)        “Notice of Termination” shall mean a notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated, and shall be
communicated, in writing, to the other party hereto in accordance with the
provisions of Section 6(g) hereof.

 

(vii)       “Annual Compensation” shall mean the Executive’s annual Base Salary
then in effect.

 

(b)          By the Company for Cause, by the Executive Without Good Reason or
Upon Agreement Expiration.

 

4

 

 

(i)     The Term and the Executive’s employment hereunder may be terminated by
the Company for Cause, immediately upon the delivery of a Notice of Termination
by the Company to the Executive (except where the Executive is entitled to a
cure period hereunder, in which case such Date of Termination shall be upon the
expiration of such cure period if such matter constituting Cause is not cured)
and shall terminate automatically upon the Executive’s resignation (other than
for Good Reason or due to the Executive’s death or Disability).

 

(ii)   If the Executive’s employment is terminated by the Company for Cause, if
the Executive resigns other than for Good Reason or if the Term of the Agreement
expires, the Executive shall be entitled to receive:

 

(A)        any earned but unpaid Base Salary and/or accrued but unused vacation,
and all vested equity;

 

(B)         reimbursement for any unreimbursed business expenses incurred by the
Executive in accordance with the Company’s policy prior to the Agreement’s
expiration or the Date of Termination (with such reimbursements to be paid
promptly after the Executive provides the Company with the necessary
documentation of such expenses to the extent required by such policy but in no
event later than the end of the second calendar month following the year in
which the Agreement expires or the Date of Termination occurred); and

 

(C)         such Employee Benefits, if any, as to which he may be entitled upon
termination of employment under the terms of the plan documents and applicable
law (including under the applicable provisions of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended).

 

Following such termination, except as set forth above or as required by
applicable law, the Executive shall have no further rights to any compensation
or any other benefits or perquisites under this Agreement and all unvested stock
awards shall immediately be cancelled without the need for any action by the
Company.

 

(c)By the Company Other Than for Cause or by the Executive for Good Reason.

 

(i)            The Term and the Executive’s employment hereunder may be
terminated by the Company other than for Cause, immediately upon the delivery of
a Notice of Termination by the Company to the Executive and shall terminate
automatically and immediately upon the Executive’s resignation for Good Reason
at the end of any applicable cure period if the circumstances giving rise to
Good Reason are not cured.

 

(ii)           If the Executive’s employment is terminated by the Company other
than for Cause or if the Executive resigns for Good Reason then, in addition to
any accrued amounts the Executive shall receive and the Company shall pay to the
Executive on the Date of Termination:

 

5

 

 

(A)        any earned but unpaid Base Salary, plus the Executive’s Base Salary
for the balance of the then applicable Term together in a lump sum payment;

 

(B)         payment of the full health insurance costs for the Executive and his
family under a Company-provided group health plan (or, alternatively as the
Executive may choose, reimbursement for the costs of the Executive maintaining
his own health insurance plan to the extent provided in Section 4(a) above) for
the balance of the then applicable Term provided that any such payment which
constitutes deferred compensation under Section 409A of the Code shall be made
annually within thirty (30) days after the end of the calendar year in which the
health insurance costs were incurred;

 

(C)         In the event of a Change of Control, in addition to the severance
payments described above, the Executive shall receive immediate vesting of any
then-unvested stock grants or any and all other equity awards;

 

(D)         reimbursement for any vacation days accrued but unused through the
Date of Termination;

 

(E)          reimbursement for any business expenses incurred by the Executive
in accordance with the Company’s policy prior to the Date of Termination but not
yet reimbursed by the Company. Such reimbursements are to be paid promptly after
the Executive provides the Company with the necessary documentation of such
expenses to the extent required by such policy but in no event later than the
end of the second calendar month following the year in which the Date of
Termination occurred); and

 

(F)          such other Employee Benefits, if any, as to which he may be
entitled upon termination of employment hereunder.

 

Following the Executive’s termination of employment by the Company other than
for Cause or if he resigns for Good Reason, except as set forth above or as
required by applicable law, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement. Notwithstanding the
foregoing, in order to be eligible for any of the severance payments and
benefits under this Section 5(c), the Executive must execute and deliver to the
Company a general release in a form reasonably satisfactory to the Board. If the
payments to be made under this Section 5(c) are otherwise subject to Section
409A of the Code, they shall be made, or commence to be made, on the first pay
period following the date that is thirty (30) days after the Executive’s
employment terminates. If the payments are not otherwise subject to Section 409A
of the Code, they shall be made, or commence to be made, on the first business
day after the release becomes effective. The initial payment shall include any
unpaid amounts from the date the Executive’s employment terminated, subject to
the Executive’s executing and delivering the release on the terms as set forth
above.

 

6

 

 

(d)         Death or Disability. The Executive’s employment hereunder shall
terminate upon the Executive’s death and may be terminated by the Company,
within ten (10) days after the delivery of a Notice of Termination by the
Company to the Executive (or his legal representative) in the event of the
Executive’s Disability. Upon termination of the Executive’s employment hereunder
for either Disability or death, the Executive shall be entitled to receive the
same payments and other items as set forth in clause (ii) of Section 5(b)
hereof, except that the Executive (in case of Disability) or the estate (in the
event of death) shall receive payment for accrued but unpaid vacation time, if
any. Following the Executive’s termination of employment due to death or
Disability, except as set forth herein or as required by applicable law, the
Executive (nor his estate) shall have no further rights to any compensation or
any other benefits under this Agreement.

 

(e)         Payment of Amounts Owed upon Termination of Employment. Unless
otherwise provided herein, any amounts payable to the Executive for earned but
unpaid Base Salary through the Date of Termination shall be paid within ten (10)
business days after the Date of Termination.

 

6.               Miscellaneous.

 

(a)          Governing Law. This Agreement shall be construed and governed under
and by the laws of the State of New York, without regard to the conflicts of
laws principles thereof.

 

(b)          Arbitration of Claims. In the event of any dispute, claim, question
or disagreement arising from or relating to this Agreement or the breach thereof
(and except for cases in which the Company is entitled to injunctive or other
equitable relief), the Company and the Executive agree to settle the dispute,
claim, question or disagreement by arbitration before a single arbitrator in the
City of New York, New York, selected by, and such arbitration to be administered
by, the American Arbitration Association (“AAA”) in accordance with its
Commercial Arbitration Rules, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Each of the
Company and the Executive hereby agrees and acknowledges that all disputes
between or among them are subject to the alternative dispute resolution
procedures of this Section 6(b). Each of the Company and the Executive agrees
that any aspect of alternative dispute resolution not specifically covered in
this Agreement shall be covered, without limitation, by the applicable AAA rules
and procedures. Each of the Company and the Executive further agree that any
determination by the arbitrator regarding any dispute, claim, question or
disagreement arising from or relating to this Agreement shall be final and
binding upon the parties hereto and shall not be subject to further appeal. Each
of the Company and Executive shall bear its own costs and expenses and an equal
share of the arbitrator’s fees and administrative fees of arbitration; provided,
however, that upon receipt of the determination by the arbitrator the prevailing
party shall have all reasonable out-of-pocket fees and expenses reimbursed
promptly (in all events within ten (10) calendar days following delivery to both
parties of the arbitrator’s decision) by the non-prevailing party in any such
dispute.

 

(c)          Entire Agreement; Amendments. This Agreement sets forth the entire
understanding of the parties concerning the subject matter of this Agreement and
incorporates all prior negotiations and understandings. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein. The publication, amendment, supplementation or replacement of
an employee handbook by the Company shall not be deemed to alter, amend or
modify the terms and conditions of this Agreement. No alteration, amendment,
change or addition to this Agreement shall be binding upon any party unless in
writing and signed by the party to be charged. No purported waiver by any party
of any default by another party of any term or provision contained herein shall
be deemed to be a waiver of such term or provision unless the waiver is in
writing and signed by the waiving party. No such waiver shall in any event be
deemed a waiver of any subsequent default under the same or any other term or
provision contained herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

7

 

 

(d)          No Waiver. No waiver of any of the provisions of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
or be construed as a further, continuing or subsequent waiver of any such
provision or as a waiver of any other provision of this Agreement. No failure to
exercise and no delay in exercising any right, remedy or power hereunder will
preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity.

 

(e)          Severability. If any term or provisions of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances, other than those as to which it is
held invalid, shall both be unaffected thereby and each term or provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

 

(f)              Assignment. This Agreement, and the Executive’s rights and
duties hereunder, shall not be assignable or delegable by the Executive;
provided, however, that if the Executive shall die, all amounts then payable to
the Executive hereunder shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there be
no such devisee, legatee or designee, to his estate. Upon such assignment, the
rights and obligations of the Company hereunder shall become the rights and
obligations of such affiliate or successor person or entity.

 

(g)             Notices. For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered by hand or internationally
recognized courier service addressed to the respective addresses set forth below
in this Agreement, or via facsimile or email transmission to the number or email
address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company:

 

Board of Directors

FC Global Realty Incorporated

2300 Computer Drive, Building G 

Willow Grove, PA 19090

Attention: Chairman, Board of Directors

 

8

 

 

If to the Executive:

 

Michael R. Stewart

9834 Giaveno Circle

Unit 1745

Naples, Florida 34113

 

(h)           Prior Agreements. This Agreement supersedes all prior agreements
and understandings (including verbal agreements) between the Executive and the
Company regarding the terms and conditions of the Executive’s employment with
the Company.

 

(i)            Cooperation. The Executive shall provide his reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during the Executive’s
employment hereunder, but only to the extent the Company requests such
cooperation with reasonable advance notice to the Executive and in respect of
such periods of time as shall not unreasonably interfere with the Executive’s
ability to perform his duties with any subsequent employer; provided, however,
the Company shall pay any reasonable travel, lodging and related expenses that
the Executive may incur in connection with providing all such cooperation, to
the extent approved by the Company prior to incurring such expenses.

 

(j)            Execution and Counterparts. This Agreement may be executed in
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(k)           Tax Provisions.

 

(i)            The parties intend that the payments and benefits provided for in
this Agreement either be exempt from Section 409A of the Code, or be provided in
a manner that complies with Section 409A of the Code and any ambiguity herein
shall be interpreted so as to be consistent with the intent of this paragraph.
In no event whatsoever shall the Company be liable for any additional tax,
interest or penalty that may be imposed on the Executive by Section 409A of the
Code or damages for failing to comply with Section 409A of the Code.
Notwithstanding anything contained herein to the contrary, all payments and
benefits which are payable upon a termination of employment hereunder shall be
paid or provided only upon those terminations of employment that constitute a
“separation from service” from the Company within the meaning of Section 409A of
the Code (determined after applying the presumptions set forth in Treas. Reg.
Section 1.409A-1(h)(1)). Further, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code at the time of a termination
of employment and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of employment is
necessary in order to prevent any accelerated recognition of income or
additional tax under Section 409A of the Code, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in payments or benefits ultimately paid or provided to the
Executive) until the date that is at least six (6) months following the
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A of the Code, e.g., immediately upon the Executive’s
death), whereupon the Company will promptly pay the Executive a lump-sum amount
equal to the cumulative amounts that would have otherwise been previously paid
to the Executive under this Agreement during the period in which such payments
or benefits were deferred. Thereafter, payments will resume in accordance with
this Agreement.

 

9

 

 

(ii)           Notwithstanding anything to the contrary in this Agreement,
in-kind benefits and reimbursements provided hereunder during any calendar year
shall not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

 

(iii)          Additionally, in the event that following the date hereof the
Company or the Executive reasonably determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A of the Code, the
Company and the Executive shall work together to adopt such amendments to this
Agreement or adopt other policies or procedures (including amendments, policies
and procedures with retroactive effect), or take any other commercially
reasonable actions necessary or appropriate to (x) exempt the compensation and
benefits payable under this Agreement from Section 409A of the Code and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (y) comply with the requirements of Section
409A of the Code.

 

The parties hereto have duly executed this Agreement as of the day and year
first above written.

 



  FC GLOBAL REALTY INCORPORATIONED           By: /s/ Richard Leider       Name:
Richard Leider       Title: Chairman, Compensation Committee Of the Board of
Directors             EXECUTIVE:           /s/ Michael R. Stewart     Michael R.
Stewart  

 

10

 